Walter Mortgage s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 23, 2014

                                      No. 04-14-00707-CV

                             Melissa BROQUET and John Broquet,
                                        Appellants

                                                 v.

                            WALTER MORTGAGE COMPANY,
                                     Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-12-60-A
                           Judge Robert Blackmon, Judge Presiding

                                         ORDER
       The trial court signed a final judgment on June 9, 2014. Appellants filed a timely motion
for new trial on July 1, 2014. Therefore, the notice of appeal was due to be filed September 8,
2014. A motion for extension of time to file the notice of appeal was due on September 23,
2014. See TEX. R. APP. P. 26.3. Although appellants filed a notice of appeal within the fifteen-
day grace period allowed by Rule 26.3, they did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellants file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellants fail to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further
order of this court except the appellants’ payment of the filing fee for this appeal which is due to
be paid no later than October 24, 2014.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court